DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 11, 14 - 19 of U.S. Patent No. 11,302,319.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 10 of the instant application are similar in scope and content of claims 1 – 3, 6 – 11, 14 – 19 of the Patent.
Here is comparison between claim 5 of the instant application and claim 1 of the patent.
Instant Application 17/685,809
Patent 11,302,319
Comparison 
5. An electronic apparatus comprising:
1. An electronic apparatus comprising:
Same
a communicator; and a processor configured to:
a communicator; a memory; and a processor being connected to the communicator and the memory, wherein the processor, by executing at least one command stored in the memory, is configured to:
Similar
based on a user voice input being received, control the communicator to transmit the user voice input to a server;
based on a user input for executing an assistant service being received, transmit, via the communicator, information on a first user voice acquired by the electronic apparatus to a plurality of servers comprising a first server and a second server, each of the plurality of servers providing a different assistant;
Similar
a plurality of response information generated based on the user voice input by a plurality of voice assistants; and provide a plurality of response on the user voice input based on the plurality of response information;
in response to receiving plurality of response information from the plurality of servers, respectively, provide a response on the first user voice based on response information received from the first server among the plurality of response information, wherein each of the plurality of servers provide the assistant service using an artificial intelligence agent, and
Similar
provide a first response on the user voice input based on a first response information generated by a first voice assistant, and provide a second response on the user voice input based on a second response information generated by a second voice assistant after the first response is provided; wherein the processor is configured to, based on a user voice input requesting another voice assistant being received after the first response is provided, provide the second response on the user voice input based on the second response information generated by the second voice assistant.
wherein the processor, by executing the at least one command, is further configured to: determine whether a second user voice acquired after the first user voice corresponds to a voice requesting a response result of another assistant service regarding the first user voice, and in response to the second user voice corresponding to the voice requesting the response result of the other assistant service regarding the first user voice, provide a response on the second user voice based on response information received from the second server among the plurality of response information.
Similar



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walters et al. (US PAP 2014/0244712).
As per claims 1, 6, Walters et al. teach an electronic apparatus comprising: 
a communicator; and a processor configured to (paragraphs 10, 69): 
based on a user voice input being received, control the communicator to transmit the user voice input to a server (“Each client 330 may run software for implementing client-side portions of the present invention; clients may comprise a system 200 such as that illustrated in FIG. 2. In addition, any number of servers 320 may be provided for handling requests received from one or more clients 330. Clients 330 and servers 320 may communicate with one another via one or more electronic networks 310”; paragraph 76); 
receive, from the server, a plurality of response information generated based on the user voice input by a plurality of voice assistants, and provide a plurality of response on the user voice input based on the plurality of response information (“the VA broker may receive responses from a plurality of target VAs to whom it sent a request received from the host VA, and then select from among the received responses that response which is believed to be most suitable for the received request, and send the selected response to the host VA.”; fig.3; paragraphs 151, 152).

As per claims 2, 7, Walters et al. further disclose the processor is configured to: obtain a first response on the user voice input based on a first response information generated by a first voice assistant, obtain a second response on the user voice input based on a second response information generated by a second voice assistant, and provide the first response and the second response (“the VA broker may receive responses from a plurality of target VAs to whom it sent a request received from the host VA, and then select from among the received responses that response which is believed to be most suitable for the received request, and send the selected response to the host VA.”; paragraphs 12, 151, 152).

As per claims 3, 8, Walters et al. further disclose that the second response information is associated with the first response information (“the VA broker may receive responses from a plurality of target VAs to whom it sent a request received from the host VA, and then select from among the received responses that response which is believed to be most suitable for the received request, and send the selected response to the host VA.”; paragraphs 10, 152).

As per claims 4, 9, Walters et al. further disclose the processor is configured to: provide a first response on the user voice input based on a first response information generated by a first voice assistant, and provide a second response on the user voice input based on a second response information generated by a second voice assistant after the first response is provided (“A VA broker may be in communication with a plurality of VAs for such purposes as to receive requests or information as well as to send requests or other information to VAs, thereby facilitating a VAN by unifying communication between individual virtual assistants in an orderly fashion. For example, a virtual assistant may be assisting a user that is looking for a restaurant in a foreign country, and may send a request to a VA broker for information on local restaurants. The VA broker may then identify another virtual assistant in the network that may be able to process this request (for example, a virtual assistant maintained by a company in the country that is designed to assist local individuals in locating restaurants and placing reservations), and submit the request to that assistant on the user's behalf.”; paragraphs 10, 151, 152).

As per claims 5, 10, Walters et al. further disclose the processor is configured to, based on a user voice input requesting another voice assistant being received after the first response is provided, provide the second response on the user voice input based on the second response information generated by the second voice assistant (“A VA broker may be in communication with a plurality of VAs for such purposes as to receive requests or information as well as to send requests or other information to VAs, thereby facilitating a VAN by unifying communication between individual virtual assistants in an orderly fashion. For example, a virtual assistant may be assisting a user that is looking for a restaurant in a foreign country, and may send a request to a VA broker for information on local restaurants. The VA broker may then identify another virtual assistant in the network that may be able to process this request (for example, a virtual assistant maintained by a company in the country that is designed to assist local individuals in locating restaurants and placing reservations), and submit the request to that assistant on the user's behalf.”; paragraphs 10, 151, 152).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patil et al. teach accessing multiple virtual personal assistants from a single device.  Naughton et al. teach a voice application platform.  Oh et al. teach method for providing response message to user input.  Gunther et al. teach voice agent forwarding. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658